       Case 2:20-cr-00167-TLN Document 18 Filed 03/16/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: (916) 498-5700
     Fax: (916) 498-5710
5    Douglas_Beevers@fd.org
6    Attorney for Defendant
     JAVIER JESUS GARCIA-CORREA
7
8                              IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   ) Case No. 2:20-cr-00167-TLN
11                                               )
     Plaintiff,                                  )
12                                               ) STIPULATION AND ORDER TO CONTINUE
     vs.                                         ) STATUS CONFERENCE
13                                               )
     JAVIER JESUS GARCIA-CORREA                  )
14                                               )
                                                 )
15   Defendant.                                  )
                                                 )
16
               IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17
     Attorney, through James Conolly, Assistant United States Attorney, attorney for Plaintiff, and
18
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas Beevers,
19
     attorneys for defendant Javier Jesus Garcia-Correa, that the status conference scheduled for
20
     March 18, 2021, be continued to May 13, 2021, at 9:30 a.m.
21
               The reasons for this continuance are to allow defense counsel additional time to review
22
     discovery, to continue investigating the facts of the case, and to negotiate a resolution to this
23
     matter.
24
               Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded of the date of the parties stipulation through and including May 13, 2021; pursuant to 18
26
     U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code
27
     T4 based upon continuity of counsel and defense preparation.
28

                                                     -1-
       Case 2:20-cr-00167-TLN Document 18 Filed 03/16/21 Page 2 of 3


1           Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
4    Dated: March 15, 2021
                                                   HEATHER E. WILLIAMS
5                                                  Federal Defender
6
                                                   /s/ Douglas Beevers
7                                                  DOUGLAS BEEVERS
                                                   Assistant Federal Defender
8                                                  Attorney for Defendant
                                                   JAVIER JESUS GARCIA-CORREA
9
     Dated: March 15, 2021
10                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
11
12                                                 /s/ James Conolly
                                                   JAMES CONOLLY
13                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
       Case 2:20-cr-00167-TLN Document 18 Filed 03/16/21 Page 3 of 3


1                                                ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including May
9    13, 2021, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the March 18, 2021 status conference shall be continued until May 13, 2021 at 9:30 a.m.
13
14   DATED: March 15, 2021
15
16
                                                               Troy L. Nunley
17                                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
